o ON HDR A BR WH PB -&

~Mw NYY YY NY NR NY NY Se eB Be ee ew ew ew Dig
CANADY FHKHNHKH DCW NHI HW BON BAS

 

 

Case 2:19-cr-00159-RSL Document 66 Filed 10/30/19 Page 1of5

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-159RSL
Plaintiff PROPOSED} PROTECTIVE ORDER

Vv.

PAIGE A. THOMPSON,

 

Defendant.

 

This matter, having come before the Court on a Stipulated Motion for Entry of a

Protective Order, the Court hereby enters the following order:
PROTECTIVE ORDER

1. Pursuant to Federal Rule of Criminal Procedure 16(d)(1), this Protective Order
governs all discovery material in any format (written or electronic) that is produced by the
United States in discovery in the above captioned case.

2, The “Defense Team” shall be limited to attorneys of record for the defendant
and any of the following people working on this matter under the supervision of the
attorneys of record: attorneys, investigators, paralegals, law clerks, testifying and consulting

computer forensic experts, legal assistants, and administrative staff and contractors. For

PROTECTIVE ORDER
United States v. Thampson, CR19-159RSL - 1
oc COO SIT HD MN BP WY BY kK

VY NY NY NY NY NY NY NY HY eRe Be ee De nw en YE ig
oN AM FF WN KH Dw wAMH DAWN BwWH LES

 

 

Case 2:19-cr-00159-RSL Document 66 Filed 10/30/19 Page 2 of 5

purposes of this Order, the “Defense Team” does not include Defendant. Defendant’s
attorneys shall inform any member of the Defense Team to whom disclosure of discovery
material is made of the existence and terms of this Protective Order. Members of the
Defense Team shall not provide copies of any discovery material to any persons outside of
the Defense Team other than the Defendant.

3. Any discovery material produced by the government shall only be used for the
purpose of investigating and preparing a defense to the charges in this action, and not for any
literary, commercial, or other purpose. Members of the Defense Team may review discovery
material with witnesses for purposes of hearing or trial preparation. The Defense Team is
aware that some of the discovery material may contain malware and other pernicious files.

4, The discovery in this case is voluminous, and includes materials and
documents that may contain (1) personally identifiable information (PII); (2) “electronic
contraband”; (3) “victim material”; and (4) “law enforcement sensitive” materials related to
ongoing investigations.

a. PII includes, but is not limited to, information such as such as
payment card numbers, cell phone IMEI numbers, Social Security numbers, driver’s license
numbers, dates of birth, addresses, email addresses, mothers’ maiden names, passwords,
financial lines of credit numbers, bank account numbers, and personal identification
numbers.

b. “Electronic contraband” shall mean malware and surveillance
files generated by the malware, account numbers and passwords, vulnerabilities, internal
network information, and non-public IP addresses of servers which contain, or which there is
a reasonable basis to believe contain, any of the information, files or data described above.

C. “Victim material” shall mean information, files or data believed
to be the property of third parties and/or suspected victims of criminal or unauthorized
conduct or otherwise possessed by Defendant without authorization;

d. “Law enforcement sensitive” materials include communications,

reports, and other materials that relate to ongoing investigations or ongoing matters

PROTECTIVE ORDER
United States v. Thompson, CR19-159RSL - 2
eo Oo YN DO A BR W NY &

NY NY NY NHN BD BL KN WD RO Rm ee eB OD ee ei
Oo NHN On FF WD YH KH CGT OD CO HIT HD vA BP WB KF CO

 

 

Case 2:19-cr-00159-RSL Document 66 Filed 10/30/19 Page 3 of 5

occurring before the grand jury, in addition to statements given by any cooperating
witnesses, and documents evincing any agreement to cooperate by any such witnesses.

5. Redacting the discovery to delete the above material would be technically
difficult and extremely time-consuming and would substantially delay the disclosure of
discovery to the defendant.

6. Discovery material designated by the government as “Protected Material” may
only be possessed by the Defense Team. The “Protected Material” designation shall only be
used to limit the distribution of discovery containing PII, electronic contraband, victim
material, or law enforcement sensitive material. The Defense Team may not provide copies
of Protected Material to any other person, including Defendant. This order, however, does
not prohibit the Defense Team from discussing or reviewing Protected Material with
Defendant or prospective witnesses.

7. The Defense may include and discuss discovery in any filing and at any
hearing in this action, as well as during trial. All “Protected Material” that is filed with the
Court in connection with any pre-trial, trial, sentencing, or other proceedings, shall be filed
under seal and shall remain sealed until otherwise ordered by this Court, unless otherwise
agreed upon by the parties. The parties are required to comply in all respects with the
relevant local and federal rules of criminal procedure pertaining to the sealing of court
documents.

8. The government shall designate material as “Protected Material” by stamping
or otherwise designating the material as “Protected Material’, or by providing the Defense
Team with written identification of discovery materials that constitute “Protected Material.”
When possible, this written identification shall include the Bates number or file name for any
material being designated as “Protected Material.”

9. If the Defense Team disagrees with the designation of any material as
“Protected Material,” it shall notify the government in writing of the disagreement, identify

with particularity each document and file at issue, and state the basis for the challenge.

PROTECTIVE ORDER
United States v. Thompson, CR19-159RSL - 3
Oo ON KH ~A BP WO NO

NY NY NY NH KY NY NY KY NO Re Re BP BP Be Se Se ee SS
ON NHN OW FP WN SK|§ COO Mn KD A FP W NY KS CS

 

 

Case 2:19-cr-00159-RSL Document 66 Filed 10/30/19 Page 4of 5

10. The Defense Team, at any time after attempting to resolve the matter by
agreement with the government, may apply by motion to the Court for a ruling that
information designated as “Protected Material” is not entitled to protected treatment under
this Order. Any such motion must identify with particularity each document and file at
issue, and state the basis for the challenge.

11. This Protective Order shall remain in effect upon conclusion of this action, and
any habeas proceeding filed within a year of the conclusion of this action, and any appeal
from either. The Defense Team may thereafter return to the government or destroy, and
certify the destruction of, all discovery material. In the event that the Defense Team believes
that it needs to maintain the discovery for a longer period, this Protective Order shall remain
in effect until the Defense Team returns, or destroys and certifies the destruction of, the
discovery. The Defense Team may provide discovery to any attorney representing
Defendant in a timely habeas action, provided that that attorney first enters into a Protective
Order substantially-identical to this Protective Order.

12. This Protective Order may be modified, as necessary, by filing with the Court a
Stipulated Order Modifying the Protective Order, or by order of the Court.

13. Nothing in this Order should be construed as imposing any discovery
obligations on the government or the Defendants that are different from those imposed by
case law and Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal
Rules.

14. ‘In the event that the government believes that certain material should be made
available for inspection, but should not be actually copied and produced even to the Defense
Team (for example, because it contains particularly large volumes of PII or otherwise
sensitive information), the government reserves the right to request that the Defense Team

Hf

PROTECTIVE ORDER
United States v. Thompson, CR19-159RSL - 4
o Oo YN HN AH PW NH —

NO HNO NHN WH NY WN KN HN NY | & KH — = Be ee Se Se Re
Oo nN NHN UO BP WY NY KH CO OO DH AIT DH A BR WW NY KF CO

 

 

Case 2:19-cr-00159-RSL Document 66 Filed 10/30/19 Page 5of5

agree to such an arrangement, and, if the Defense Team does not agree, to raise the issue

with the Court.

fs.
DATED this 30 day of () Ad ser 2019.

Mit S an

ROBERT S. LASNIK.
United States District Judge

 

Presented by:

stl

 

ANDREW S. FRIEDMAN
STEVEN T. MASADA
Assistant United States Attorneys

PROTECTIVE ORDER
United States v. Thompson, CR19-159RSL - 5
